Citation Nr: 1505272	
Decision Date: 02/04/15    Archive Date: 02/18/15

DOCKET NO.  09-42 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION


The Veteran served on active duty from March 1969 to December 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The Board previously considered this issue and remanded in May 2012.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The May 2012 Board remand directed the AOJ to seek clarification from the March 2009 and January/September 2012 private audiological examiners.  The AOJ obtained the contact information for these examiners and received additional evaluations, but there is no evidence in the record that they sought or received the clarification information requested by the Board.  The prior remand had asked for interpretation of the audiometric data.  However, the testing was legible and the ability to interpret the findings is within the province of the Board.  See Kelly v. Brown, 7 Vet. App. 471 (1995).  Further remand is necessary for compliance with the Board's other directives.  Stegall v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1. Ask the March 2009, January 2012, and September 2012 private audiological examiners to clarify whether speech discrimination testing was conducted using the Maryland CNC test and if so, to report such findings.

Put copies of the request letters in the claims file.  If this information cannot be obtained, notify the Veteran and allow him an opportunity to provide such evidence.

2. Return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




